I find myself unable to agree with the majority and respectfully dissent.
This is not a case in which there is a tax on interstate commerce, nor is there any unreasonable burden placed upon the Sears, Roebuck and Company. The sole question is whether the state of Iowa can say to this corporation, that before Iowa will permit the corporation to do business in Iowa, it must collect and report the use tax, which is a tax on the purchaser.
In the recent case of Ford Motor Company v. Beauchamp,308 U.S. 331, 334, 60 S. Ct. 273, 275, 84 L. Ed. 230, the supreme court of the United States speaking through Mr. Justice Reed said:
"The statute calls the excise a franchise tax. It is obviously *Page 1291 
payment for the privilege of carrying on business in Texas. There is no question but that the State has the power to make a charge against domestic or foreign corporations for the opportunity to transact this intrastate business. The exploitation by foreign corporations of intrastate opportunities under the protection and encouragement of local government offers a basis for taxation as unrestricted as that for domestic corporations. In laying a local privilege tax, the state sovereignty may place a charge upon that privilege for the protection afforded. When that charge, as here, is based upon the proportion of the capital employed in Texas, calculated by the percentage of sales which are within the state, no provision of the Federal Constitution is violated."
In the case at bar, it is not a tax or an unreasonable burden, and if the corporation desires the privilege of doing business in Iowa, they must comply with the requirement of the law as far as the use tax is concerned or the state of Iowa can properly refuse to grant the corporation the permit to do business in Iowa.
I would reverse the case.